Name: 2005/708/EC: Decision of the European Parliament and of the Council of 7 September 2005 on the revision of the financial perspective 2000 to 2006
 Type: Decision
 Subject Matter: EU finance
 Date Published: 2005-10-14; 2006-12-12

 14.10.2005 EN Official Journal of the European Union L 269/24 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 September 2005 on the revision of the financial perspective 2000 to 2006 (2005/708/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (1), and in particular to points 19, 20 and 21 thereof, Having regard to Decision 2003/430/EC of the European Parliament and of the Council of 19 May 2003 on the revision of the financial perspective (2), Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in the fifth subparagraph of Article 272(9) of the Treaty (3), Whereas: The reform of the common agricultural policy adopted by the Council in September 2003 (4) provides for a reduction in direct payments (modulation) to finance rural development policy to achieve a better balance between policy tools designed to promote sustainable agriculture and those designed to promote rural development and to finance additional rural development measures. The financial perspective set out in Annex I to the Interinstitutional Agreement on budgetary discipline and improvement of the budgetary procedure as revised by Decision 2003/430/EC hereinafter referred to as the financial perspective, should therefore be modified to take into account the effect of modulation for the year 2006. As a consequence, commitment appropriations from subheading 1a Common agricultural policy can be used to finance additional measures under subheading 1b Rural development, with no change in the ceiling of heading 1 Agriculture, HAVE DECIDED AS FOLLOWS: Article 1 The financial perspective is revised as follows: The annual ceilings for appropriations for commitments in heading 1 of table 1a, table 1b, table 2a and table 2b shall be amended as follows: (a) the figure for the subheading 1a Common agricultural policy shall be reduced in 2006 by the amount corresponding to the modulation; Reduced amounts in common agricultural policy 2006 EUR million at 1999 prices  570 EUR million at 2006 prices  655 (b) the figure for the subheading 1b Rural development shall be increased in 2006 by the amount corresponding to the modulation; Increased amounts in rural development 2006 EUR million at 1999 prices + 570 EUR million at 2006 prices + 655 Article 2 1. The financial perspective for the European Union, in 1999 prices, is set out in tables 1a and 1b in the Annex. 2. The corresponding financial perspective resulting from the technical adjustment for 2005, in line with movements in gross national income (GNI) and prices, is set out in tables 2a and 2b in the Annex. Article 3 This decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 7 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President D. ALEXANDER (1) OJ C 172, 18.6.1999, p. 1. Agreement amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25). (2) OJ L 147, 14.6.2003, p. 31. (3) Decision of the European Parliament of 7 September 2005 and Decision of the Council of 18 July 2005. (4) Council Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). ANNEX Table 1a: Revised financial perspective (EU-25) at 1999 prices (EUR million) Commitment appropriations 2000 2001 2002 2003 2004 2005 2006 1. AGRICULTURE 40 920 42 800 43 900 43 770 44 657 45 677 45 807 1a Common agricultural policy 36 620 38 480 39 570 39 430 38 737 39 602 39 042 1b Rural development 4 300 4 320 4 330 4 340 5 920 6 075 6 765 2. STRUCTURAL ACTIONS 32 045 31 455 30 865 30 285 35 665 36 502 37 940 Structural funds 29 430 28 840 28 250 27 670 30 533 31 835 32 608 Cohesion fund 2 615 2 615 2 615 2 615 5 132 4 667 5 332 3. INTERNAL POLICIES 5 930 6 040 6 150 6 260 7 877 8 098 8 212 4. EXTERNAL ACTIONS 4 550 4 560 4 570 4 580 4 590 4 600 4 610 5. ADMINISTRATION (1) 4 560 4 600 4 700 4 800 5 403 5 558 5 712 6. RESERVES 900 900 650 400 400 400 400 Monetary reserve 500 500 250 Emergency aid reserve 200 200 200 200 200 200 200 Guarantee reserve 200 200 200 200 200 200 200 7. PRE-ACCESSION STRATEGY 3 120 3 120 3 120 3 120 3 120 3 120 3 120 Agriculture 520 520 520 520 Pre-accession structural instrument 1 040 1 040 1 040 1 040 PHARE (applicant countries) 1 560 1 560 1 560 1 560 8. COMPENSATION 1 273 1 173 940 TOTAL APPROPRIATIONS FOR COMMITMENTS 92 025 93 475 93 955 93 215 102 985 105 128 106 741 TOTAL APPROPRIATIONS FOR PAYMENTS 89 600 91 110 94 220 94 880 100 800 101 600 103 840 Ceiling, appropriations for payments as % of GNI (ESA 95) 1,07 % 1,07 % 1,10 % 1,11 % 1,10 % 1,07 % 1,07 % Margin for unforeseen expenditure 0,17 % 0,17 % 0,14 % 0,13 % 0,14 % 0,17 % 0,17 % Own resources ceiling 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % Table 1b: Revised financial perspective (EU-25) at 1999 prices (including budgetary implications of a political settlement in Cyprus) (EUR million) Commitment appropriations 2000 2001 2002 2003 2004 2005 2006 1. AGRICULTURE 40 920 42 800 43 900 43 770 44 650 45 675 45 805 1a Common agricultural policy 36 620 38 480 39 570 39 430 38 740 39 611 39 052 1b Rural development 4 300 4 320 4 330 4 340 5 910 6 064 6 753 2. STRUCTURAL ACTIONS 32 045 31 455 30 865 30 285 35 718 36 579 38 052 Structural funds 29 430 28 840 28 250 27 670 30 571 31 899 32 703 Cohesion fund 2 615 2 615 2 615 2 615 5 147 4 680 5 349 3. INTERNAL POLICIES 5 930 6 040 6 150 6 260 7 891 8 112 8 226 4. EXTERNAL ACTIONS 4 550 4 560 4 570 4 580 4 590 4 600 4 610 5. ADMINISTRATION (2) 4 560 4 600 4 700 4 800 5 403 5 558 5 712 6. RESERVES 900 900 650 400 400 400 400 Monetary reserve 500 500 250 Emergency aid reserve 200 200 200 200 200 200 200 Guarantee reserve 200 200 200 200 200 200 200 7. PRE-ACCESSION STRATEGY 3 120 3 120 3 120 3 120 3 120 3 120 3 120 Agriculture 520 520 520 520 Pre-accession structural instrument 1 040 1 040 1 040 1 040 PHARE (applicant countries) 1 560 1 560 1 560 1 560 8. COMPENSATION 1 273 1 173 940 TOTAL APPROPRIATIONS FOR COMMITMENTS 92 025 93 475 93 955 93 215 103 045 105 218 106 865 TOTAL APPROPRIATIONS FOR PAYMENTS 89 600 91 110 94 220 94 880 100 800 101 600 103 840 Ceiling, appropriations for payments as % of GNI (ESA 95) 1,07 % 1,07 % 1,10 % 1,11 % 1,10 % 1,07 % 1,07 % Margin for unforeseen expenditure 0,17 % 0,17 % 0,14 % 0,13 % 0,14 % 0,17 % 0,17 % Own resources ceiling 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % Table 2a: Revised financial perspective (EU-25) at current prices (EUR million) Commitment appropriations Current prices 2000 2001 2002 2003 2004 2005 2006 1. AGRICULTURE 41 738 44 530 46 587 47 378 49 305 51 439 52 618 1a Common agricultural policy 37 352 40 035 41 992 42 680 42 769 44 598 44 847 1b Rural development 4 386 4 495 4 595 4 698 6 536 6 841 7 771 2. STRUCTURAL ACTIONS 32 678 32 720 33 638 33 968 41 035 42 441 44 617 Structural funds 30 019 30 005 30 849 31 129 35 353 37 247 38 523 Cohesion fund 2 659 2 715 2 789 2 839 5 682 5 194 6 094 3. INTERNAL POLICIES 6 031 6 272 6 558 6 796 8 722 9 012 9 385 4. EXTERNAL ACTIONS 4 627 4 735 4 873 4 972 5 082 5 119 5 269 5. ADMINISTRATION (3) 4 638 4 776 5 012 5 211 5 983 6 185 6 528 6. RESERVES 906 916 676 434 442 446 458 Monetary reserve 500 500 250 Emergency aid reserve 203 208 213 217 221 223 229 Guarantee reserve 203 208 213 217 221 223 229 7. PRE-ACCESSION STRATEGY 3 174 3 240 3 328 3 386 3 455 3 472 3 566 Agriculture 529 540 555 564 Pre-accession structural instrument 1 058 1 080 1 109 1 129 PHARE (applicant countries) 1 587 1 620 1 664 1 693 8. COMPENSATION 1 410 1 305 1 074 TOTAL APPROPRIATIONS FOR COMMITMENTS 93 792 97 189 100 672 102 145 115 434 119 419 123 515 TOTAL APPROPRIATIONS FOR PAYMENTS 91 322 94 730 100 078 102 767 111 380 114 060 119 112 Ceiling, appropriations for payments as % of GNI (ESA 95) 1,07 % 1,08 % 1,11 % 1,09 % 1,09 % 1,08 % 1,08 % Margin for unforeseen expenditure 0,17 % 0,16 % 0,13 % 0,15 % 0,15 % 0,16 % 0,16 % Own resources ceiling 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % Table 2b: Revised financial perspective (EU-25) at current prices (including budgetary implications of a political settlement in Cyprus) (EUR million) Commitment appropriations Current prices 2000 2001 2002 2003 2004 2005 2006 1. AGRICULTURE 41 738 44 530 46 587 47 378 49 297 51 437 52 615 1a Common agricultural policy 37 352 40 035 41 992 42 680 42 772 44 608 44 858 1b Rural development 4 386 4 495 4 595 4 698 6 525 6 829 7 757 2. STRUCTURAL ACTIONS 32 678 32 720 33 638 33 968 41 094 42 528 44 746 Structural funds 30 019 30 005 30 849 31 129 35 395 37 319 38 632 Cohesion fund 2 659 2 715 2 789 2 839 5 699 5 209 6 114 3. INTERNAL POLICIES 6 031 6 272 6 558 6 796 8 737 9 027 9 401 4. EXTERNAL ACTIONS 4 627 4 735 4 873 4 972 5 082 5 119 5 269 5. ADMINISTRATION (4) 4 638 4 776 5 012 5 211 5 983 6 185 6 528 6. RESERVES 906 916 676 434 442 446 458 Monetary reserve 500 500 250 0 0 0 0 Emergency aid reserve 203 208 213 217 221 223 229 Guarantee reserve 203 208 213 217 221 223 229 7. PRE-ACCESSION STRATEGY 3 174 3 240 3 328 3 386 3 455 3 472 3 566 Agriculture 529 540 555 564 Pre-accession structural instrument 1 058 1 080 1 109 1 129 PHARE (applicant countries) 1 587 1 620 1 664 1 693 8. COMPENSATION 1 410 1 305 1 074 TOTAL APPROPRIATIONS FOR COMMITMENTS 93 792 97 189 100 672 102 145 115 500 119 519 123 657 TOTAL APPROPRIATIONS FOR PAYMENTS 91 322 94 730 100 078 102 767 111 380 114 060 119 112 Ceiling, appropriations for payments as % of GNI (ESA 95) 1,07 % 1,08 % 1,11 % 1,09 % 1,09 % 1,08 % 1,08 % Margin for unforeseen expenditure 0,17 % 0,16 % 0,13 % 0,15 % 0,15 % 0,16 % 0,16 % Own resources ceiling 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % (1) The expenditure on pensions included under the ceiling for this heading is calculated net of staff contributions to the pension scheme, up to a maximum of EUR 1 100 million at 1999 prices for the period 2000 to 2006. (2) The expenditure on pensions included under the ceiling for this heading is calculated net of staff contributions to the pension scheme, up to a maximum of EUR 1 100 million at 1999 prices for the period 2000 to 2006. (3) The expenditure on pensions included under the ceiling for this heading is calculated net of staff contributions to the pension scheme, up to a maximum of EUR 1 100 million at 1999 prices for the period 2000 to 2006. (4) The expenditure on pensions included under the ceiling for this heading is calculated net of staff contributions to the pension scheme, up to a maximum of EUR 1 100 million at 1999 prices for the period 2000 to 2006.